288 S.W.3d 324 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
James HITTLER, Defendant/Appellant.
No. ED 91801.
Missouri Court of Appeals, Eastern District, Division Four.
June 16, 2009.
Application for Transfer to Supreme Court Denied July 23, 2009.
James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Scott Rosenblum, Brocea Smith, Clayton, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, James Hittler, appeals from a judgment entered upon a jury verdict finding him guilty of driving while intoxicated (DWI), in violation of section 577.010 RSMo (2000).[1] The trial court found defendant to be an aggravated offender based on three prior DWI convictions, which enhanced the classification for his fourth DWI to a class C felony pursuant to section 577.023 RSMo (Cum.Supp.2005). It sentenced defendant to five years imprisonment.
No error of law appears and no jurisdictional purpose would be served by a written *325 opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000) unless otherwise indicated.